UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                              11/15/2019
    Brian La Belle,

                                   Plaintiff,
                                                                 1:19-cv-03800 (JPO) (SDA)
                       -against-
                                                                 ORDER
    Barclays Capital Inc.,

                                   Defendant.



STEWART D. AARON, United States Magistrate Judge:

          Pending before the Court is a motion by Plaintiff Brian La Belle (“Plaintiff”) to compel

Defendant Barclays Capital Inc. (“Defendant” or “Barclays”) to produce certain documents that

were provided by Barclays to the New York State Department of Financial Services (“DFS”). (Not.

of Motion, ECF No. 39.) 1 For the reasons set forth below, Plaintiff’s motion is GRANTED IN PART

and DENIED IN PART.

                                            BACKGROUND

          At issue on Plaintiff’s motion to compel are Plaintiff’s Document Request No. 4 and No. 6.

(Pl. Mem. at 4-6.) Defendant represents that “there are no outstanding documents for Barclays

to produce in response to Plaintiff’s Document Request No. 4.” (Def. Mem. at 7.) Thus, Plaintiff’s

motion to compel the production of documents in response to Request No. 4 is moot.

          Plaintiff’s Document Request No. 6 seeks the following documents from Barclays:



1
  The Court has reviewed and considered Plaintiff’s memorandum of law in support of the motion (Pl.
Mem., ECF No. 40); the Declaration of Steven Barentzen, together with its exhibits (Barentzen Decl., ECF
No. 41); Defendant’s memorandum of law in opposition (Def. Mem., ECF No. 47); the Declaration of Allen
Roberts, together with its exhibits (Roberts Decl., ECF No. 49); and Plaintiff’s reply memorandum of law.
(Pl. Reply, ECF No. 51.)
       All documents and information provided to the State of New York concerning the
       whistleblowing Consent Order it entered into including: (a) All instances since
       January 1, 2017 where Barclays received a whistleblowing complaint or concern
       that included allegations against one or more members of the Group Executive
       Committee or Board of Directors of Barclays Bank PLC, and, for each instance so
       identified, details about the complaint, handling and investigation of the
       complaint, oversight of the investigation, and any conclusions reached; (b) All
       instances since January 1, 2017 where a Barclays current or former employee or
       agent attempted to learn the identity of an anonymous whistleblower, and, for
       each instance identified, details about the decision to undertake the effort, the
       steps taken, and the outcome; (c) All instances since January 1, 2017 where a
       Barclays current or former employee, agent or contractor alleged that he or she
       was the subject of retaliation or other negative consequences as a result of the
       employee, agent or contractor having raised a whistleblowing complaint or
       concern, and, for each instance identified, details about Barclays’ investigation of
       the retaliation allegation and any conclusions reached; and (d) Any identified (1)
       substantiated allegations of retaliation or (2) instance of someone other than the
       Investigations and Whistleblowing Team, Whistleblowers’ Champion and Group
       Chief Compliance Officer (collectively) making a determination of whether a
       whistleblowing concern is false and/or malicious, occurring since January 1, 2017,
       along with adequate details about both the incident and Barclays’ response to any
       such incident.

(Pl. Doc. Reqs., ECF No. 41-3, at 5.) Defendant objects to Request No. 6 on relevance,

proportionality and privilege grounds. (Def. Objs. & Resps., ECF No. 48-1, at 8.)

                                        LEGAL STANDARDS

       Under Federal Rule of Civil Procedure 26, “parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Rule 26 tasks the Court to consider “the importance

of the issues at stake in the action, the amount in controversy, the parties’ relative access to

relevant information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its likely

benefit.” Fed. R. Civ. P. 26(b)(1). On the whole, “[a] district court has broad latitude to determine

the scope of discovery and to manage the discovery process.” EM Ltd. v. Republic of Argentina,


                                                 2
695 F.3d 201, 207 (2d Cir. 2012) (citing In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d

Cir. 2008)).

                                             DISCUSSION

        The Court finds, in its discretion, that Plaintiff’s Document Request No. 6 is overbroad,

but that a narrower set of documents should be produced by Defendant. Plaintiff’s Complaint in

this case alleges that he was terminated by Barclays on August 1, 2018 in retaliation for “reporting

[certain] misconduct.” (Compl., ECF No. 1, ¶ 3.) He asserts a single cause of action for retaliation

pursuant to Section 806 of the Sarbanes-Oxley Act of 2002. (See Compl. ¶¶ 59-63.) Taking

relevance and proportionality principles into account, the Court finds that Plaintiff is entitled to

a subset of the documents sought in Request No. 6. Specifically, the Court finds that Barclays

should produce all documents it provided to DFS concerning any instances during the period

January 1, 2017 through December 31, 2018 where (1) a Barclays current or former employee,

agent or contractor alleged that he or she was the subject of retaliation or other negative

consequences as a result of the employee, agent or contractor having raised a whistleblowing

complaint or concern, and (2) Barclays identified any substantiated allegations of retaliation.

        The Court is mindful of Barclays’ assertions of privilege. (See Def. Mem. at 18-21.) To the

extent that Barclays contends that any of the documents it is being ordered to produce are

subject to privilege, they may withhold production of such documents, but shall provide to the

Plaintiff a privilege log in compliance with Fed. R. Civ. P. 26(b)(5).

                                            CONCLUSION

        For the foregoing reasons, Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.

Within 30 days of the date of this Order, Defendant shall produce to Plaintiff the following



                                                   3
documents, subject to Defendant’s assertion of privilege: all documents provided by Barclays to

DFS concerning any instances during the period January 1, 2017 through December 31, 2018

where (1) a Barclays current or former employee, agent or contractor alleged that he or she was

the subject of retaliation or other negative consequences as a result of the employee, agent or

contractor having raised a whistleblowing complaint or concern, and (2) Barclays identified any

substantiated allegations of retaliation. To the extent that Defendant withholds documents on

the basis of any privilege, Defendant shall provide to Plaintiff within 30 days a privilege log in

compliance with Fed. R. Civ. P. 26(b)(5).

SO ORDERED.

DATED:         New York, New York
               November 15, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                4
